Citation Nr: 1012850	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinea cruris.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of burns on the right side of the face.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army 
from September 1967 to September 1970, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
claims have been before the Board on a previous occasion, 
and were remanded in September 2009 for remedial procedural 
and evidentiary development.  With respect to the appeals 
decided in the below decision, all required actions of the 
remand were satisfied.  

The petition to reopen a previously denied claim for 
entitlement to service connection for residuals of burns to 
the right side of the face requires additional development 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has tinea cruris on 1% of his thigh, and 0% 
of exposed areas are affected by the disorder; the condition 
is minimally symptomatic, is not productive of significant 
disability, and does not require immunosuppressive drugs or 
corticosteroids to treat; there is no impairment in 
employability and/or daily functioning solely as a result of 
the service-connected skin disorder

2.  The Veteran currently experiences hearing loss and 
tinnitus, which have each been present at a gradually 
deteriorating rate since 1975, 4.5 years after separation 
from military service; the competent medical evidence of 
record notes the established exposure to acoustic trauma in 
service, as well as an acute episode of pre-service hearing 
loss; however, based on the Veteran's lack of complaints in 
service, as well as contemporaneous medical findings during 
service which do not show hearing loss or tinnitus, the 
competent medical evidence of record does not support a 
finding that the Veteran's hearing loss and tinnitus are 
related to his military service, including any exposure to 
noise occurring therein.   



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea 
cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7806, 7813 (2009).  

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).  

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to 
provide.  In addition, an additional VA letter provided the 
Veteran notice regarding the evidence and information needed 
to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.  Although the Veteran was not 
specifically told as to what is necessary to substantiate an 
increase in rating for his service-connected tinea cruris in 
a pre-decisional VCAA letter (as the claim arises from an 
initial grant of service connection), is noted that post-
decisional documents informed the Veteran as to how to 
substantiate a claim for an increase for that condition, and 
that a re-adjudication occurred with the issuance of the 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

Also, the Veteran is represented by the Texas Veterans 
Commission and that organization is presumed to have 
knowledge of what is necessary to substantiate claims for 
service connection and for an initial compensable rating for 
tinea cruris.  Neither the Veteran nor his representative 
have pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this 
case.  The evidence includes service treatment records and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  
With respect to the clinical examinations, the Board finds 
that the Veteran was provided thorough VA audiological, 
otolaryngology, and dermatological examinations which 
reviewed the Veteran's history and afforded an objective 
assessment of the ears regarding hearing loss and tinnitus, 
and of the skin regarding the level of severity of service-
connected tinea cruris.  See 38 C.F.R. §§ 3.326, 3.327 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The examination reports are well-rationalized, and 
they address the contended relationship between current 
hearing loss, tinnitus, and in-service noise exposure, and 
the dermatology examination thoroughly reports the current 
level of severity of service-connected tinea cruris.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion with regard to these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in 
the record.  After such a consideration, VA must explain to 
the Veteran the reasons and bases utilized in the 
government's decision.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.




Analysis

Initial Rating/Tinea Cruris

The Veteran is currently in receipt of service connection 
for tinea cruris, a skin disorder; however, his disorder was 
determined by the RO to not be so severe as to warrant an 
assignment of a compensable rating.  The Veteran has taken 
exception to this, and contends that he should be awarded 
compensation.  

The evidence of record addressing the severity of the 
condition comes in the form of two VA dermatology 
examination reports, as well as photographic evidence 
submitted by the Veteran in support of his claim.  The 
earliest of the examination reports, dated in September 
2004, noted a history of a rash in the inguinal areas dating 
from 1971.  Three years prior to the 2004 examination (some 
time in 2001) the rash began to be noticeable on the hands 
and fingers.  The Veteran was diagnosed with tinea cruris of 
a chronic nature, and the disorder was categorized as 
productive of minimal symptoms.  It was noted that sweating 
and hot weather make the disorder more bothersome, and there 
was no active involvement noted at the time of examination.  
The skin in the inguinal areas was found to be dark pink, 
thickened, and it was irregular in its surface.  There was 
lateral involvement in the scrotum, and minimal peripheral 
scaling was noted.  

Photographs received from the Veteran also display a reddish 
rash in the inner thighs and scrotum, although it is unclear 
as to what surface area is covered by the rash.  The most 
recent evidence of record, dated in November 2009, 
determined that a bilateral groin rash was constant and 
never goes away.  Upon examination, it was determined that 
1% of the thigh was affected by the tinea cruris, and 0% of 
exposed areas of the body were affected.  There was no 
evidence of rashes on any other part of the body in this 
examination, and the face, arms, chest, and back were free 
of abnormality.  The Veteran reported treating his condition 
with topical anti-fungal creams, which were helpful in the 
alleviation of symptoms.  

Tinea cruris is included among the disorders rated in Code 
7813, pertaining to dermatophytosis.  See 38 C.F.R. § 4.118, 
DC 7813.  Under this provision, the disorder is to be rated 
as disfigurement of the head, face, or neck, as a scar, or 
as dermatitis, depending on the predominant disability.  Id.  
As the Veteran's condition is not a scar, and does not 
involve the head, face, or neck, it is best described as a 
dermatitis-type of disorder.  Thus, according to the 
diagnostic criteria, the disability is to be rated under 
Code 7806.  Under this provision, a compensable 10 percent 
evaluation (the next highest) is to be assigned when at 
least 5%, but less than 20%, of the entire body, or at least 
5% but less than 20%, of exposed areas affected display 
symptoms; or, alternatively, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past twelve month period.  See 38 C.F.R. 
§ 4.118, DC 7806.  

The Veteran's skin condition affects 1% of his thigh, and 0% 
of the exposed portions of the body.  To treat his 
condition, the Veteran uses an antifungal cream, and has not 
required corticosteroid or immunosuppressive drugs over the 
last 12 months.  Based on these findings, the Veteran's 
condition is not severe enough to warrant an assignment of a 
10 percent rating via the schedular criteria.  Thus, on a 
schedular basis, the Veteran's claim for a higher initial 
rating must be denied.  See 38 C.F.R. § 4.118, DC 7806.  

Regarding extraschedular entitlement, the Veteran is in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU); however, there is nothing in the 
record which shows that the tinea cruris individually, with 
its minimal presentation as a rash on the groin area (and 
historically to the hands) has ever prevented the Veteran 
from engaging in employment.  Moreover, the disability has 
never been productive of a need for hospitalization, and 
there is nothing to suggest that the skin condition is of 
such a unique nature as to be outside of the norm.  As such, 
there is no need for the consideration of an extraschedular 
rating, and the claim for an increase is denied on both 
schedular and extraschedular grounds.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008). 



Service Connection/Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed hearing loss and 
tinnitus as a result of his military experience.  
Specifically, the Veteran contends that the disorders had 
causal origins with his combat service in Vietnam, which 
included exposure to acoustic trauma.  

The Veteran's service personnel records do indicate that the 
Veteran served as a door gunner on a helicopter in Vietnam, 
and that as such, he would have necessarily been exposed to 
levels of noise in the form of small arms fire and 
explosions.  There is no debate to this exposure, and the 
Board concedes that the Veteran did experience acoustic 
trauma in service.  

The service treatment records do not show hearing loss or 
tinnitus during the Veteran's service.  Interestingly, there 
is some hearing loss noted six months before service entry 
at the 6000HZ frequency; however, no subsequent hearing loss 
manifested in service, and the Veteran's separation 
examination did not reveal any hearing loss or tinnitus.  

Regarding hearing loss, six months prior to enlistment in 
April 1967, the Veteran did display a high frequency 
threshold shift 0f 50-55db at 6000HZ.  Despite this finding, 
the Veteran was accepted for service, and a March 1969 in-
service audiometric test did not note any hearing threshold 
shifts.  Furthermore, the separation examination in August 
1970 also did not note an abnormality in hearing loss.  
Though one could arguably state that there was hearing loss 
prior to service, VA examination reports, dated in November 
and December 2009, did address this finding from both an 
audiology and otolaryngology standpoint.  The audiology 
opinion stated that the 1967 finding was a "potential" 
finding of hearing loss.  Given, however, that subsequent 
in-service findings were normal, the opinion stated that 
there was no evidence that "hearing loss or significant 
threshold shifts might have occurred at any time during 
active duty."  Thus, although there may have been an 
abnormal pre-service finding, it was of an acute nature, as 
by the time of active duty service, there was no threshold 
shift present at all.  This is confirmed by the associated 
otolaryngologist's report, which states that there is "no 
evidence that hearing loss or significant threshold shifts 
occurred at any time while on active duty."  As such, the 
presumption of soundness is not rebutted despite the one 
pre-service finding, and the Veteran will be presumed to 
have been sound at the time of his entry into military 
service (six months subsequent to the one pre-service acute 
episode of a frequency shift).  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

Thus, at issue is whether the Veteran's exposure to acoustic 
trauma, which is conceded, was productive of a current and 
chronic bilateral hearing loss and tinnitus.  The Board, in 
reopening the Veteran's claims in a September 2009 decision, 
determined that a comprehensive audiology examination was 
necessary to address the etiology of the claimed hearing 
loss and tinnitus.  A December 2009 audiology report did 
assess the Veteran has having a current bilateral 
sensorineural hearing loss and tinnitus, and this was also 
reported in a November 2009 VA otolaryngology examination 
report.  In the audiology report, it was determined that as 
the Veteran had normal findings at separation in 1970, with 
no complaints of hearing loss or tinnitus, and that an acute 
episode of hearing loss six months prior to service entry 
had cleared during the total period of active duty, that it 
was less likely as not that hearing loss and tinnitus were a 
result of exposure to noise in service.  A November 2009 
otolaryngology examination report also reached that 
conclusion, finding that clear and convincing evidence 
supported a conclusion that hearing loss and tinnitus were 
not related to service.  In coming to this opinion, the 
otolaryngologist noted that the 1970 separation examination 
report was normal, and that the 1967 pre-service finding was 
unrelated to service, and did not exist at the time of 
service entry.  Furthermore, the examiner noted that the 
first post-service threshold shift was 4.5 years after 
service separation, and that progression of hearing loss was 
significant from that point to the present, with a notable 
deterioration in 1984, and from 1984 to the present.  The 
examiner noted the lack of complaints by the Veteran in 
service regarding hearing loss and tinnitus, as well as the 
lack of documentation of a chronic sensorineural hearing 
loss until several years after service as the basis for his 
conclusion that it was less likely that hearing loss and 
tinnitus were related to military acoustic trauma.  

The opinions of record are well-rationalized, and explain 
that the current hearing loss and tinnitus were first 
medically noted after service separation.  The 
determinations of both the VA audiologist and 
otolaryngologist are based on claims file reviews, and the 
in-service noise exposure was fully considered in coming to 
the respective conclusions.  Given that these two 
examinations are based on both a thorough review of the 
evidence as well as a contemporaneous medical examination, 
the Board is satisfied that the 2009 examination reports are 
adequate medical evidence for resolving the medical etiology 
question at issue in the claim for entitlement to service 
connection for hearing loss and tinnitus.  

The Veteran has not submitted anything other than his own 
lay statements in support of his contentions.  The absence 
of hearing loss or tinnitus at separation (indeed, the 
normal hearing shown at separation), or for over four years 
following service weighs against the Veteran's credibility.  
The Veteran specifically reported at separation that he had 
had no hearing loss or ear, nose, or throat trouble of any 
sort.  Indeed the audiometric evaluation showed normal 
hearing at separation.  Thus, the Veteran's contention that 
he had had hearing loss and tinnitus since service are not 
credible.  The probative value of the two well-rationalized 
medical opinions, which conclude that chronic hearing loss 
and tinnitus began after service and were not related to 
acoustic trauma in service far outweigh the Veteran's 
incredible contentions.  As such, the Veteran's claims must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an initial compensable evaluation for tinea 
cruris is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

New and Material Evidence/Burn Residuals on the Face

The Veteran was denied service connection for burn residuals 
on the face in a March 1984 rating decision on the basis 
that there was no evidence of a current disability.  The 
Veteran did not appeal that decision, and it became final 
within a year of notification to him.  The Board, in a 
September 2009 remand order, directed that remedial VCAA 
notice be provided to the Veteran so that he might know how 
to substantiate his petition to reopen, as well as the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Unfortunately, there is a 
problem with the remedial notice dispatched to the Veteran 
in November 2009, and the claim must again be remanded to 
ensure proper compliance with due process requirements.  

Indeed, in March 1984, the Veteran's claim was denied as it 
was not shown that he had a current disability.  Thus, any 
evidence which might support a finding of current burn 
residuals would be new and material evidence.  In notifying 
the Veteran of what is required to reopen his claim, the RO 
mistakenly told the Veteran that his claim had been 
previously denied in December 2007, and that the reason for 
such a denial was that there was nothing showing a 
relationship between a current disorder and service.  That 
is, the RO informed the Veteran that only evidence 
suggestive of such a relationship would be adequate to 
reopen his claim.  This is incorrect, and the claim must be 
remanded so that proper Kent notice can be afforded.  

Veterans, as a matter of law, are entitled to compliance 
with all remand instructions posited by the Board or by the 
U.S. Court of Veterans Appeals for Veterans Claims (Court).  
See Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did 
not provide the Veteran with proper notice as to what is 
required to reopen his claim in its November 2009 letter 
(i.e. that any evidence showing a current disability would 
be considered new and material), such notice must be 
provided before final adjudication can occur.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the Veteran is to receive proper 
notification as to what is required to 
reopen his claim for entitlement to 
service connection for residuals of 
burns on the face in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 
(2006). Specifically, he is to be 
informed that the reason his claim was 
denied in March 1984 was due to a 
finding that a current disorder was not 
present, and that any evidence 
potentially suggestive of a current 
disorder would be directly probative and 
would relate to an unestablished fact 
necessary to substantiate the underlying 
claim.  Upon dispatch of the remedial 
notice, the Veteran should be afforded 
an appropriate amount of time to 
respond.  

2.  After completion to the extent 
possible of the directed development, 
re-adjudicate the veteran's claim.  If 
the claim remains denied, issue an 
appropriate supplemental statement of 
the case and forward the case to the 
Board for final adjudication.    

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


